BETTS, District Judge.
This vessel and cargo were captured, as prize, at sea, off Little river, North Carolina, by the United States gunboat Monticello, April 15, 1863, and were duly libelled for condemnation in this court May 19 thereafter. No one intervened to claim the property. The master, who is the owner, testifies, on examination, that he ve-*574sides, -with his family, in Wilmington, North Carolina; that he owns the vessel, and sailed her at the time of her capture; that she ran the blockade out of Wilmington, about 5 o’clock a. m., on the 15th of April, 18G3; that she came out under Confederate colors, and was bound to Nassau, N. P.; and that the capture was made near Little river, on the North Carolina coast. The witness seems to say, in answer to the twentieth interrogatory, that “the papers she had on board were burnt, torn, thrown overboard, destroyed, or •concealed,” but the writing is so indistinct that it is difficult to distinguish whether those statements are asserted or denied by the witness. He says that he knew that the port of Wilmington was blockaded; that he intended, when he came out, to elude the blockade, if he could; and that the cargo was manufacture and produce of North Carolina. The evidence of the other two witnesses furnishes no defence of the vessel, nor is the case proved by the master changed in her favor. The prize was unquestionably enemy property, and was wilfully carried ■out to sea, in violation of the blockade of Wilmington.
A decree of condemnation and forfeiture must be entered against the schooner and cargo.